Citation Nr: 1205674	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1997 to March 2000 and from October 2004 to May 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).  In November 2011, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran competently and credibly reports that he experienced the onset of psychiatric and right foot symptoms, during his period of active military service, and in sworn testimony, his spouse corroborated his account regarding the onset and chronicity of these conditions.  In this regard, an April 2005 service treatment record reflects his diagnosis with depression, toe sprain and stress fracture, which corroborates his lay account.  He seeks service connection for an acquired psychiatric disorder and a right foot disability and, as noted above, he has provided a competent account of in-service and post-service psychiatric and right foot symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service records also tend to confirm his account of relevant treatment and complaints during periods of military service.  What is more, post-service medical evidence, such as a March 2005 VA radiological report, suggests he has a currently diagnosed right foot condition.  Thus, a remand for appropriate VA examinations is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board observes that the Veteran receives regular psychiatric and ankle/orthopedic treatment.  Pertinent records of his VA care, however, dated from May 2005 to July 2007 and since July 2010, have not been associated with the claims folder.  Additionally, while not definitive, the evidence of record suggests the Veteran may also receive relevant private treatment, but the record does not reflect sufficient attempts to obtain any such records.  Under the law VA must attempt to obtain these records, and the Board is required to remand these matters for additional attempts in this regard.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his psychiatric and right foot symptomatology, to include any possible relationship to military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  Contact the Veteran, to ascertain any private physician(s) and facility(ies) where he received any treatment and hospitalization for psychiatric or right foot conditions and undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.

3.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's (I) right foot, from May 2005 to July 2007 and since July 2010; and (II) psychiatric condition, dated since his May 2005 separation, to include record generated at the "McCallister Outpatient Clinic" referenced at his November 2011 Board hearing.  Any negative response should be in writing, and associated with the claims folder.

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for appropriate VA examination, to determine the current nature, onset and etiology of any right foot condition found to be present.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology.  

The examiner should diagnose all right foot conditions found to be present, if any.  Then for all diagnosed conditions (s), the examiner must state whether it is at least as likely as not that the condition 

(a) is related to, or had its onset during, any period of active military service; and

(b) had its onset during active military service or within one-year of separation from service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent and credible account of symptomatology, to include onset and continuity since separation; (II) service treatment records, dated in August 1997, March 2005 and April 2005; and (III) any other medical evidence deemed pertinent.  All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report. 

5.  After associating all outstanding records and lay statements with the claims file, the RO should schedule the Veteran for a VA examination to determine the onset and/or etiology of any acquired psychiatric disorder found to be present.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should record the full history of the acquired psychiatric disorder including the Veteran's account of symptomatology and onset.

The VA examiner should specifically address the following: 

a) Diagnose all current acquired psychiatric disorders, if any are present.  

b) With respect to any acquired psychiatric disorder, opine whether it is at least as likely as not that the condition:

(i) had its onset in-service, or within one year of his separation from service;

(ii) is related to either of the Veteran's period of military service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent and credible account of in- and post-service symptomatology, which was corroborated by his spouse's sworn testimony; (II) service treatment records, dated in April 1997, June 1997 and April 2005; and any other evidence deemed pertinent.  All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

